Case 17-12657-elf       Doc 34 Filed 10/23/18 Entered 10/23/18 18:28:37                      Desc Main
                               Document      Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   IN RE:
   Shavell Gordine                                     Chapter 13
                                       Debtor
                                                       Case No. 17-12657 ELF
   WELLS FARGO USA HOLDINGS, INC.
                                 Movant
         v.
   Shavell Gordine
   Barrington Johnson (CoDebtor)
   and
   William C. Miller, Esquire
                                       Respondents

                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          WELLS FARGO USA HOLDINGS, INC. (“Movant”) hereby moves this court, pursuant to 11
  U.S.C. § 362 and the CoDebtor Stay of §1301, for relief from the automatic stay with respect to certain
  real property of the Debtor having an address of 5215 Sylvester Street, Philadelphia, PA 19124 (the
  “Property), for all purposes allowed by the Note (defined below), the Mortgage (defined below), and
  applicable law, including but not limited to the right to foreclose. In further support of this Motion,
  Movant respectfully states:
  1.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect to
          the Debtor on 4/14/2017.
  2.      The Chapter 13 Plan was confirmed on 10/3/2017.
  3.      The Debtor has executed and delivered or is otherwise obligated with respect to that certain
          promissory note in the original principal amount of $83,835.18 (the “Note”). A copy of the
          Note is attached hereto as EXHIBIT A. Movant is an entity entitled to enforce the Note.
  4.      Pursuant to that certain Mortgage dated 8/30/2007, and recorded in the office of the county
          clerk of Philadelphia county, Pennsylvania (the “Mortgage”), all obligations (collectively, the
          “Obligations”) of the Debtor under and with respect to the Note and the Mortgage are secured
          by the Property. A copy of the Mortgage is attached hereto as EXHIBIT B.
  5.      A copy of the Merger Document to Movant is attached hereto as EXHIBIT C.
  6.      Wells Fargo Bank, N.A. services the loan on the Property referenced in this Motion. In the
          event the automatic stay in this case is modified, this case dismisses, and/or the Debtor obtains
          a discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure
          will be conducted in the name of Movant. Debtor executed a promissory note secured by a
          mortgage or deed of trust. The promissory note is either made payable to Creditor or has been
          duly indorsed. Creditor, directly or through an agent, has possession of the promissory note.
          Creditor is the original mortgagee or the beneficiary or assignee of the mortgage or deed of
          trust.
  7.      As of 10/12/2018, the outstanding amount of the Obligations less any partial payments or
          suspense balance is $79,233.72.
Case 17-12657-elf               Doc 34       Filed 10/23/18 Entered 10/23/18 18:28:37                       Desc Main
                                             Document      Page 2 of 2
  8.             The following chart sets forth the number and amount of post-petition payments due pursuant to
                 the terms of the Note that have been missed by the Debtor as of 10/12/2018.
             # of Missed Pymts       From:                  To:                   Monthly Pymt Amt       Total Missed Pymts:

             1                       10/6/2018              10/6/2018             $507.59                $ 507.59

             Less Post-Petition Partial Payments (Suspense Balance):                                     ($190.70)

             TOTAL:                                                                                      $ 316.89

  9.             Movant has been notified that Debtor is currently delinquent in Real Estate Taxes to the City of
                 Philadelphia in the total amount of $1,158.08 (EXHIBIT D). Failure to pay this amount may result
                 in a Tax Sale being scheduled on the mortgaged premises.
  10.            As of 10/12/2018, the total post-petition arrearage/delinquency is $ 316.89.
  11.            The estimated market value of the property is $83,098.80. The basis for such valuation is Debtor’s
                 Schedule A/B, which is attached hereto as EXHIBIT E. The debtor claimed exemption in Schedule
                 C on the property in the amount of $5,016.80.
  12.            Upon information and belief, the encumbrances on the property listed in the schedules or otherwise
                 known, including but not limited to the encumbrances granted to Movant, listed in order of priority
                 are: (I) Movant ($79,233.72). There is inconsequential equity in the property.
  13.            The amount of the next monthly payment of the Debtor under the terms of the Note and Mortgage
                 is $507.59 and will come due on 11/6/2018.
  14.            Cause exists for relief from the automatic stay for the following reasons:
             a. Movant’s interest in the property is not adequately protected, as the Debtor’s Plan fails to provide for
                    ongoing payment of real estate taxes.
             b. Post confirmation payments required by the confirmed plan or proposed plan have not been made to
                    Movant.
             c. Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has inconsequential equity in the Property; and
                    pursuant to § 362(d)(2)(B), the Property is not necessary for an effective reorganization.
        WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay and
        granting the following:
        1.       Relief from the stay for all purposes allowed by the Note, the Mortgage, and applicable law, including
                 but not limited to allowing Movant (and any successors or assigns) to proceed under applicable non-
                 bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the property.
        2.       That the Order be binding and effective despite any conversion of this bankruptcy case to a case under
                 any other chapter of Title 11 of the United States Code.
        3.       That the 14 Day Stay described by Bankruptcy Rule 4001(a)(3) be waived.
        4.       For such other relief as the Court deems proper.
        5.       Movant further requests that upon entry of an order granting relief from stay, it be exempted from further
                 compliance with Fed. Rule Bankr. P. 3002.1 in the instant bankruptcy case.


  October 23, 2018                                                      /s/ Jill Manuel-Coughlin, Esquire
                                                                        POWERS, KIRN & ASSOCIATES, LLC
                                                                        Jill Manuel-Coughlin, Esquire; Atty ID # 63252
                                                                        Harry B. Reese, Esquire; Atty ID #310501
                                                                        8 Neshaminy Interplex, Suite 215
                                                                        Trevose, PA 19053
                                                                        215-942-2090 phone; 215-942-8661 fax
                                                                        bankruptcy@pkallc.com
                                                                        Attorney for Movant
